EXHIBIT 10.A
 


EL PASO CORPORATION




2005 COMPENSATION PLAN
FOR
NON-EMPLOYEE DIRECTORS
 


TABLE OF CONTENTS
 


SECTION 1
 
PURPOSE
1
1.1
 
Purpose
1
       
SECTION 2
 
ADMINISTRATION
1
2.1
 
Management Committee
1
       
SECTION 3
 
PARTICIPATION
1
3.1
 
Participants
1
       
SECTION 4
 
SHARES AVAILABLE FOR THE PLAN
2
4.1
 
Maximum Number of Shares
2
4.2
 
Adjustment to Number of Shares
2
       
SECTION 5
 
COMPENSATION
2
5.1
 
Amount of Compensation
2
5.2
 
Compensation Election
2
5.3
 
Plan Year
3
5.4
 
Plan Quarter
3
       
SECTION 6
 
DEFERRED COMPENSATION
3
6.1
 
Deferred Cash
3
6.2
 
Deferred Common Stock
3
6.3
 
Memorandum Deferred Account
4
6.4
 
Discretionary Investment by Company
5
       
SECTION 7
 
LONG-TERM EQUITY
5
7.1
 
Long-Term Equity Credit
5
       
SECTION 8
 
PHANTOM STOCK UNITS
5
8.1
 
Phantom Stock Units
5
       
SECTION 9
 
PAYMENT OF DEFFERED COMPENSATION
6
9.1
 
Payment of Deferred Cash
6
9.2
 
Payment of Deferred Common Stock
7
9.3
 
Acceleration of Payment of Deferred Cash and Deferred Common Stock
7
SECTION 10
 
GENERAL PROVISIONS
10
10.1
 
Issuance of Common Stock
10
10.2
 
Unfunded Obligation
11
10.3
 
Beneficiary
11
10.4
 
Permanent Disability
12
10.5
 
Incapacity of Participant or Beneficiary
12
10.6
 
Nonassignment
12
10.7
 
Termination and Amendment
12
10.8
 
Applicable Law
13
10.9
 
Effective Date and Term of the Plan
13
10.10
 
Compliance With Section 16(b) of the Exchange Act
13
10.11
 
Impact of Future Regulations
13







EL PASO CORPORATION


2005 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS




SECTION 1 PURPOSE


1.1  Purpose


The purpose of the Plan is to provide a compensation program for non-employee
Directors of El Paso Corporation (the “Company”), that will attract and retain
highly qualified individuals to serve as members of the Company’s Board of
Directors (the “Board”). The Plan permits non-employee Directors of the Company
to receive their Compensation (as defined below) in the form of cash, deferred
cash, deferred shares of Company common stock, par value $3 per share, (“Common
Stock”) or any combination of the foregoing. For purposes of the Plan, the term
“Compensation” shall mean the Participant’s annual retainer and meeting fees, if
any, for each regular or special meeting of the Board and for any committee
meetings attended.




SECTION 2 ADMINISTRATION



2.1  
Management Committee



Subject to Section 10.7, the Plan shall be administered by a management
committee (the “Management Committee”) consisting of the Chief Executive Officer
of the Company or such other senior officers as the Chief Executive Officer
shall designate. The Management Committee shall interpret the Plan, shall
prescribe, amend and rescind rules relating to it from time to time as it deems
proper and in the best interests of the Company, and shall take any other action
necessary for the administration of the Plan. Any decision or interpretation
adopted by the Management Committee shall be final and conclusive and shall be
binding upon all Participants (as defined in Section 3.1).




SECTION 3 PARTICIPATION


3.1  Participants


Each person who is a non-employee Director of the Company on the Effective Date
(as defined in Section 10.9) of the Plan shall become a participant in the Plan
(a “Participant”) on the Effective Date. Thereafter, each non-employee Director
of the Company shall become a Participant immediately upon election to the
Board.




SECTION 4 SHARES AVAILABLE FOR THE PLAN


4.1  Maximum Number of Shares


Subject to Section 4.2, the maximum number of shares of Common Stock which may
at any time be awarded under the Plan is two million five hundred thousand
(2,500,000) shares of Common Stock. Awards may be from shares held in the
Company’s treasury or issued out of authorized but unissued shares of the
Company, or partly out of each, as shall be determined by the Management
Committee.


4.2  Adjustment to Number of Shares


In the event of recapitalization, stock split, stock dividend, exchange of
shares, merger, reorganization, change in corporate structure or shares of the
Company or similar event, the Board, upon recommendation of the Management
Committee, may make appropriate adjustments to the number of shares (i)
authorized for the Plan, and (ii) allocated under the Common Stock Deferral (as
defined in Section 6.2).




SECTION 5 COMPENSATION


5.1  Amount of Compensation


Each Director’s Compensation shall be determined in accordance with the
Company’s By-laws and shall be paid, unless deferred pursuant to Section 6, in
the Plan Year (as defined in Section 5.3) in which it is earned in four equal
quarterly installments with each installment being made on or about the last day
of the applicable Plan Quarter (as defined in Section 5.4) (the “Payment Date”).
The Management Committee, if necessary, may determine prior to the beginning of
the applicable Plan Quarter for which Compensation is to be paid that payment
shall be made at a date later than the Payment Date.


5.2  Compensation Election


Except as provided in Section 7, by December 31 of the calendar year prior to
each Plan Year, or at such later time as may be provided by Treasury Regulations
promulgated under Section 409A of the Internal Revenue Code (the “Code”), each
Participant may elect to receive his or her Compensation for the following Plan
Year (as defined below) in the form of cash, deferred cash, deferred Common
Stock or any combination of the foregoing, by submitting a written notice to the
Company in the manner prescribed by the Management Committee. In the case of a
newly-elected Director, such election may be made within thirty (30) days of the
Director’s election to the Board with respect to Compensation for services
performed subsequent to the election. Any combination of the alternatives may be
elected, provided the aggregate of the alternatives elected may not exceed one
hundred percent (100%) of the Participant’s Compensation, except as provided in
Section 6.2(a). Unless otherwise provided under the terms of the Compensation,
if no election is received by the Company, the Participant shall be deemed to
have made an election to receive his or her Compensation in undeferred cash. An
election under this Section 5.2 shall be irrevocable and shall apply to the
Compensation earned during the Plan Year (as defined below) for which the
election is effective.


5.3  Plan Year


The term “Plan Year” shall mean the period which begins on the day of the
Company’s annual stockholders’ meeting and terminates the day before the
succeeding annual stockholders’ meeting.


5.4  Plan Quarter


The term “Plan Quarter” shall mean each calendar quarter except that (i) the
first Plan Quarter of any Plan Year which normally shall be a “short” quarter
beginning on the day of the annual stockholders’ meeting and ending on June 30,
and (ii) the fourth Plan Quarter of any Plan Year normally shall be a “long”
quarter beginning on January 1 and ending on the day before the annual
stockholders’ meeting.




SECTION 6 DEFERRED COMPENSATION


6.1  Deferred Cash


If a Participant elects pursuant to Section 5.2 to have all or a specified
percentage of his or her Compensation deferred in cash, such amount (a “Cash
Deferral”) shall be recorded in a Memorandum Deferred Account (as defined in
Section 6.3) as of the date the Compensation otherwise would have been paid.


6.2  Deferred Common Stock


(a) If a Participant elects pursuant to Section 5.2 to have all or a specified
percentage of his or her cash Compensation deferred in Common Stock, or if an
amount is required to be taken in Common Stock pursuant to Section 5.1, and/or
the Company’s By-laws, an amount shall be recorded in a Memorandum Deferred
Account, in the form of shares of Common Stock, as determined in subsection (b)
below, as of the date the Compensation otherwise would have been paid. The
amount credited to the Participant’s Memorandum Deferred Account in such case
(the “Common Stock Deferral”) shall be equal to the amount actually deferred
plus a premium (the “Conversion Premium”). The Conversion Premium shall be
twenty-five percent (25%) of the Compensation actually deferred.


(b) The number of shares of Common Stock credited to a Participant’s Memorandum
Deferred Account shall equal the Common Stock Deferral divided by the Fair
Market Value of the Common Stock on the applicable Payment Date. For purposes of
this Plan, “Fair Market Value” shall be the mean between the highest and lowest
quoted selling prices at which the Common Stock is sold on the applicable
Payment Date as reported in the NYSE Composite Transactions by The Wall Street
Journal or any other comparable service the Management Committee may determine
is reliable on such date, or if no Common Stock was traded on such date, on the
next preceding date on which Common Stock was so traded.


(c) Subject to Section 10.1, each Participant who elects deferred Common Stock
shall, once the shares of Common Stock have been credited to his or her
Memorandum Deferred Account, receive dividend equivalents and other
distributions on such shares, subject to applicable laws. Any such dividend
equivalents and other distributions shall be deemed reinvested promptly in
additional shares of Common Stock and such additional shares shall be credited
to the Memorandum Deferred Account. To the extent a trust is established
pursuant to Section 6.4, and Common Stock is held by such trust, each
Participant who elects deferred Common Stock shall have the right, subject to
applicable law and the applicable trustee, to direct the trustee to vote a
percentage of the Common Stock held by the trust that corresponds to the total
number of shares of Common Stock credited to the Participant’s Memorandum
Deferred Account over the total shares of Common Stock credited to Participants’
accounts under all plans covered by the trust arrangement.


(d) The deferred Common Stock balance in the Memorandum Deferred Account shall
be payable to the Participant in Common Stock.


6.3  Memorandum Deferred Account


The Company shall establish a ledger account (the “Memorandum Deferred Account”)
for each Participant for the purpose of recording the Company’s obligation to
pay the Compensation as provided in Sections 9.1 and 9.2, and for recording the
Long-Term Equity Credit, described below in Section 7.


(a)  Except as provided in Section 6.4, interest shall accrue on all Cash
Deferrals to the date of distribution and shall be credited to the Memorandum
Deferred Account at the end of each calendar quarter or such other periods as
may be determined by the Management Committee. The Management Committee shall
determine the rate of interest or earnings/losses credited to the Memorandum
Deferred Account periodically and in so doing may take into account the
earnings, losses, appreciation or depreciation attributable to discretionary
investments made pursuant to Section 6.4, and any other factors it deems
appropriate.


(b)  The Company shall promptly credit each Participant’s Memorandum Deferred
Account with the number of shares of Common Stock calculated in accordance with
Section 6.2(b) and (c).


6.4  Discretionary Investment by Company


The deferred amounts to be paid to the Participants are unfunded obligations of
the Company. The Management Committee may direct that an amount equal to the
deferred amount shall be invested by the Company as the Management Committee, in
its sole discretion, shall determine. The Management Committee may in its sole
discretion determine that all or some portion of an amount equal to the Common
Stock Deferrals and Cash Deferrals, and (where appropriate) interest thereon,
shall be paid into one or more grantor trusts to be established by the Company.
The Management Committee may designate an investment advisor to direct
investments and reinvestments of the funds, including investment of any grantor
trusts hereunder.




SECTION 7 LONG-TERM EQUITY


7.1  Long-Term Equity Credit


In addition to elective deferrals under Section 6.2(a), each Participant’s
Memorandum Deferred Account shall be credited on each Payment Date with an
amount equal to one-fourth (1/4) of the Participant’s annual Compensation (the
“Long-Term Equity Credit”) or as otherwise determined in accordance with the
Company’s By-laws. The Long-Term Equity Credit shall be in the form of a Common
Stock Deferral, but such credit shall not be entitled to the Conversion Premium.
Except for the absence of the Conversion Premium, the Long-Term Equity Credit
shall be treated the same as all other Common Stock Deferrals under this Plan.



SECTION 8 PHANTOM STOCK UNITS


8.1  Phantom Stock Units


(a) Notwithstanding Section 5.2, if the Management Committee determines that the
maximum number of shares of Common Stock which may be awarded pursuant to
Section 4.1 of the Plan has been issued, then phantom stock units which shall
have an accounting value equal to the Fair Market Value of one (1) share of
Common Stock (“PSUs”) shall be credited to the Participant’s Memorandum Deferred
Account for his or her Common Stock Deferral and/or Long-Term Equity Credit for
the Plan Year. The amount of PSUs credited to the Participant’s Memorandum
Deferred Account for his or her Common Stock Deferral shall include the
Conversion Premium.


(b) Each Participant who receives PSUs shall, once the PSUs have been credited
to his or her Memorandum Deferred Account, have the right to receive dividend
equivalents and other distributions on such PSUs, subject to applicable laws.
Any such dividend equivalents and other distributions shall be deemed reinvested
promptly in additional PSUs and such additional PSUs shall be credited to the
Memorandum Deferred Account until the Memorandum Deferred Account is
distributed. Participants do not have the right to vote the PSUs.


(c) When, and if, additional shares of Common Stock become available under the
Plan or a successor plan, the PSUs credited to a Participant’s Memorandum
Deferred Account shall be replaced with an equivalent number of shares of
deferred Common Stock credited to the Participant’s Memorandum Deferred Account.
Such shares of deferred Common Stock shall be treated as all other Common Stock
Deferrals under the Plan. If no additional shares of Common Stock become
available under the Plan at the time of distribution of the PSUs to the
Participant, an amount equal to the PSU balance of the Participant’s Memorandum
Deferred Account shall be paid to the Participant (or the Participant’s
Beneficiary in the case of the Participant’s death) in a lump sum cash payment
based on the Common Stock’s Fair Market Value on the day preceding the date of
such payment. Payment of PSUs in cash shall be made in the month following the
date on which the Participant ceases to be a Director. PSUs credited to the
Participant’s Memorandum Deferred Account for the Participant’s Long-Term Equity
Credit shall be subject to any additional restrictions of such other Long-Term
Equity Credits under the Plan.




SECTION 9 PAYMENT OF DEFERRED COMPENSATION


9.1  Payment of Deferred Cash


When a Participant ceases to be a Director, the Company shall pay to the
Participant (or the Participant’s Beneficiary in the case of the Participant’s
death) an amount equal to the deferred cash balance of his or her Memorandum
Deferred Account, plus interest (at a rate determined pursuant to Section 6.3)
on the outstanding deferred cash account balance to the date of distribution, as
follows:
 
 
(a)
a lump sum cash payment, or




 
(b)
in periodic installments over a period of years as determined at the time the
deferral election is made under Section 5.2.



Payment of deferred cash shall be made or, in the case of installments over a
period of years, shall begin to be made, in the month following the date on
which a Participant ceases to be a Director.


9.2  Payment of Deferred Common Stock


When a Participant ceases to be a Director, the Company shall distribute Common
Stock to the Participant (or the Participant’s Beneficiary in the case of the
Participant’s death) in an amount equal to the number of whole shares of Common
Stock in a Participant’s Memorandum Deferred Account, as follows:
 
 
(a)
a lump sum distribution, or

 

 
(b)
in annual installments over a period of years as determined at the time the
deferral election is made under Section 5.2.

 
Any fractional shares of Common Stock held in the Participant’s account shall be
paid to the Participant (or the Participant’s Beneficiary in the case of the
Participant’s death) in a lump sum cash payment based on the Common Stock’s Fair
Market Value on the day preceding the date of such payment.


Payment of deferred Common Stock shall be made or, in the case of installments
over a period of years, shall begin to be made, in the month following the date
on which a Participant ceases to be a Director, or such later date as may be
necessary to comply with Section 16(b) of the Securities Exchange Act, as
amended and rules promulgated thereunder (the “Exchange Act”).


9.3  Acceleration of Payment of Deferred Cash and Deferred Common Stock


(a) In the event of a Participant’s death or Permanent Disability,
notwithstanding the Participant’s elections made with respect to form of
distribution under Section 9.1 and 9.2, the balance of the Participant’s
Deferred Memorandum Account shall be distributed in full as soon as practicable
(but in no event later than thirty (30) days) following the Participant’s death
or Permanent Disability.


(b) Subject to Section 409A of the Code, in case of an unforeseeable emergency,
a Participant may request a distribution from the Participant’s Deferred
Memorandum Account earlier than the date to which it was deferred.
 
For purposes of this Section 9.3(b), an “unforeseeable emergency” shall be
limited to a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, amounts
distributed with respect to an unforeseeable emergency may not exceed amounts
necessary to satisfy such emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship.
 
The Committee shall consider any requests for payment on the basis of an
unforeseeable emergency under this Section 9.3(b) on a uniform and
nondiscriminatory basis and in accordance with the standards of interpretation
described in Section 457 of the Code and the regulations thereunder.


(c) All deferred cash and deferred Common Stock under this Plan shall be paid to
a Participant (or his or her Beneficiary in the case of his or her death) in the
event of a Change in Control within thirty (30) days after the date of the
Change in Control, or at such later time as may be required to enable the
Director to avoid liability under Section 16(b) of the Exchange Act.
Notwithstanding the foregoing, no such deferred amounts shall be paid to a
Participant who continues to serve as a Director of the Company or its
successor, until such time said deferrals would otherwise be paid. For purposes
of this Plan, a “Change in Control” shall be deemed to occur upon the occurrence
of any of the following after the Effective Date:
 
(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than twenty
percent (20%) of (A) the then-outstanding shares of Common Stock (or any other
securities into which such shares of Common Stock are changed or for which such
shares of Common Stock are exchanged) (the “Shares”) or (B) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (i), the acquisition of Shares or Voting Securities in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute a Change in Control.
A “Non-Control Acquisition” shall mean an acquisition by (1) an employee benefit
plan (or a trust forming a part thereof) maintained by (a) the Company or (b)
any corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Related Entity”), (2) the Company
or any Related Entity, or (3) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);
 
(ii) The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board of Directors”), cease for any reason to constitute at
least a majority of the members of the Board or, following a Merger (as
hereinafter defined), the board of directors of (x) the corporation resulting
from such Merger (the “Surviving Corporation”), if fifty percent (50%) or more
of the combined voting power of the then-outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly, by
another Person (a “Parent Corporation”) or (y) if there is one or more than one
Parent Corporation, the ultimate Parent Corporation; provided, however, that, if
the election, or nomination for election by the Company’s common stockholders,
of any new director was approved by a vote of at least two-thirds of the
Incumbent Board of Directors, such new director shall, for purposes of the Plan,
be considered a member of the Incumbent Board of Directors; and provided,
further, however, that no individual shall be considered a member of the
Incumbent Board of Directors if such individual initially assumed office as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or
 
(iii) The consummation of:
 
(A) A merger, consolidation or reorganization (1) with or into the Company or
(2) in which securities of the Company are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger in which:
 
(a) the stockholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least fifty percent (50%) of
the combined voting power of the outstanding voting securities of (x) the
Surviving Corporation, if there is no Parent Corporation or (y) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation;
 
(b) the individuals who were members of the Incumbent Board of Directors
immediately prior to the execution of the agreement providing for such Merger
constitute at least a majority of the members of the board of directors of
(x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and
 
(c) no Person other than (i) the Company, (ii) any Related Entity, or (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or
(iv) any Person who, immediately prior to the Merger had Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of twenty percent
(20%) or more of the combined voting power of the outstanding voting securities
or common stock of (x) the Surviving Corporation, if fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly by a
Parent Corporation, or (y) if there is one or more than one Parent Corporation,
the ultimate Parent Corporation;
 
(B) A complete liquidation or dissolution of the Company; or
 
(C) The sale or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole to any Person (other than (x)
a transfer to a Related Entity, (y) a transfer under conditions that would
constitute a Non-Control Transaction, with the disposition of assets being
regarded as a Merger for this purpose or (z) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided, that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.




SECTION 10 GENERAL PROVISIONS


10.1  Issuance of Common Stock


The Company shall not be required to issue any certificate for shares of Common
Stock prior to:


(a) obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, deems necessary or advisable;


(b) listing the shares on any stock exchange on which the Common Stock may then
be listed; or


(c) completing any registration or other qualification of such shares under any
federal or state laws, rulings or regulations of any governmental body which the
Company, in its sole discretion, determines to be necessary or advisable.


All certificates for shares of Common Stock delivered under the Plan also shall
be subject to such stop transfer orders and other restrictions as the Management
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which Common
Stock is then listed and any applicable federal or state securities laws, and
the Management Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. The foregoing
provisions of this paragraph shall not be effective if and to the extent that
the shares of Common Stock delivered under the Plan are covered by an effective
and current registration statement under the Securities Act of 1933, as amended,
or if and so long as the Management Committee determines that application of
such provisions is no longer required or desirable. In making such
determination, the Management Committee may rely upon an opinion of counsel for
the Company.


10.2  Unfunded Obligation


Any deferred amount to be paid to Participants pursuant to the Plan is an
unfunded obligation of the Company. The Company is not required to segregate any
monies from its general funds, to create any trusts, or to make any special
deposits with respect to this obligation. Beneficial ownership of any
investments, including trust investments that the Company may make to fulfill
this obligation shall at all times remain in the Company. Any investments and
the creation or maintenance of any trust or memorandum accounts shall not create
or constitute a trust or a fiduciary relationship between the Management
Committee or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s Beneficiary or the
Participant’s creditors in any assets of the Company whatsoever. The
Participants shall have no claim against the Company for any changes in the
value of any assets that may be invested or reinvested by the Company with
respect to the Plan.


10.3  Beneficiary


The term “Beneficiary” shall mean the person or persons to whom payments are to
be paid pursuant to the terms of the Plan in the event of the Participant’s
death. The designation shall be on a form provided by the Management Committee,
executed by the Participant, and delivered to the Management Committee. A
Participant may change his or her Beneficiary designation at any time. A
designation by a Participant under a predecessor plan shall remain in effect
under this Plan unless it is revoked or changed under this Plan. If no
Beneficiary is designated, the designation is ineffective, or in the event the
Beneficiary dies before the balance of the Memorandum Deferred Account is paid,
the balance shall be paid to the Participant’s spouse, or if there is no
surviving spouse, to his or her lineal descendants, pro rata, or if there is no
surviving spouse or lineal descendants, to the Participant’s legal
representatives, the Participant’s estate or the person or persons to whom the
deceased’s rights under the Plan shall have passed by will or the laws of
descent and distribution (unless the Management Committee for a given year has
designated investment in an annuity, in which case the payment options selected
by the Participant with respect thereto shall govern).


10.4  Permanent Disability


A Participant shall be deemed to have become “Permanently Disabled” if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Company.


10.5  Incapacity of Participant or Beneficiary


If the Management Committee finds that any Participant or Beneficiary to whom a
payment is payable under the Plan is unable to care for his or her affairs
because of illness or accident or is under a legal disability, any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative), at the discretion of the Management Committee, may be paid to
the spouse, child, parent, brother or sister of such Participant or Beneficiary
or to any person whom the Management Committee has determined has incurred
expense for such Participant or Beneficiary. Any such payment shall be a
complete discharge of the obligations of the Company under the provisions of the
Plan.


10.6  Nonassignment


The right of a Participant or Beneficiary to the payment of any amounts under
the Plan may not be assigned, transferred, pledged or encumbered nor shall such
right or other interest be subject to attachment, garnishment, execution or
other legal process.


10.7  Termination and Amendment


Subject to the Board, the Management Committee may from time to time make such
amendments to the Plan as it may deem proper and in the best interest of the
Company, including, but not limited to, any amendment necessary to ensure that
the Company may obtain any regulatory approval referred to above; provided,
however, that to the extent required by applicable law, regulation or stock
exchange rule, stockholder approval shall be required. Subject to Section 409A
of the Code, the Board may at any time suspend the operation of or terminate the
Plan. No amendment, suspension or termination may impair the right of a
Participant or the Participant’s designated Beneficiary to receive benefits
accrued prior to the effective date of such amendment, suspension or
termination.


10.8  Applicable Law


The Plan shall be construed and governed in accordance with the laws of the
State of Texas.


10.9  Effective Date and Term of the Plan


The Plan was adopted by the Board on February 18, 2005, and is subject to
approval by the Company’s stockholders. If approved by the stockholders, this
Plan will replace the 1995 Compensation Plan for Non-Employee Directors Amended
and Restated as of December 4, 2003, and no further awards will be made under
that plan. This Plan shall become effective on the date it is approved by the
Company’s stockholders (the “Effective Date”), and shall remain in effect,
subject to the right of the Board to terminate the Plan at any time pursuant to
Section 10.7, until the date immediately preceding the tenth (10th) anniversary
of the Effective Date of the Plan. No awards shall be granted under this Plan
after such date.


10.10 Compliance With Section 16(b) of the Exchange Act


The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, with respect to awards of Common Stock, the Plan shall comply in all
respects with any exemption pursuant to Section 16(b) promulgated under Section
16 of the Exchange Act. If any Plan provision is later found not to be in
compliance with such exemptions available pursuant to Section 16(b) of the
Exchange Act, that provision shall be deemed modified as necessary to meet the
requirements of Section 16(b).


10.11  Impact of Future Legislation or Regulations


This Plan is intended to be operated in compliance with Section 409A of the
Code. The terms of this Plan should be interpreted to comport with Section 409A
and any guidance issued by the Secretary of the Treasury or the Internal Revenue
Service interpreting Section 409A. If necessary, the terms of this Plan shall be
amended to comply with such future guidance.


IN WITNESS WHEREOF, the Company has caused the Plan to be executed effective as
of May 26, 2005.
 
 
 
 
 
 
EL PASO CORPORATION
 
 
 
 By
 
 
 
 /s/ Susan B. Ortenstone
 
 
Susan B. Ortenstone
 
Its Senior Vice President, Human Resources





    
ATTEST:



 


By
/s/ David L. Siddall   
David L. Siddall
 
Corporate Secretary




 


